Case 1:20-cr-00059-TSE Document 120 Filed 04/30/21 Page 1 of 9 PageID# 900




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA

                                Alexandria Division

UNITED STATES OF AMERICA                 )
                                         )
           v.                            )    Case No. 1:20-CR-59-TSE
                                         )
MANISH SINGH,                            )    Trial: May 11, 2021
                                         )
           Defendant.                    )


            GOVERNMENT’S SECOND AMENDED EXHIBIT LIST



GX     Description                      Bates/Ref               Offered   Admitted

1-1    September 23, 2016 email from    FBI-00008821
       Singh to Saif Ahmad and Sanaa    through 8824
       Aijaz

1-2    October 11, 2016 emails          FBI-00000384
       between Singh and Saif Ahmad     through 385

1-3    November 23, 2016 email from     FBI-00000096
       Singh to Saif Ahmad and Sanaa    through 97
       Aijaz

1-4    April 3, 2017 email from Singh   FBI-00000126
       to Saif Ahmad and Sanaa Aijaz    through 127

1-5    July 28, 2017 email from Singh   FBI-00006962
       to Saif Ahmad and Sanaa Aijaz

1-6    August 14, 2017 email from       FBI 00000189 through
       Singh to Saif Ahmad and Sanaa    191
       Aijaz

1-7    March 16, 2018 email from        FBI-00006789
       Singh to Saif Ahmad and Sanaa    through 6790
       Aijaz



                                        -1-
Case 1:20-cr-00059-TSE Document 120 Filed 04/30/21 Page 2 of 9 PageID# 901




GX       Description                         Bates/Ref           Offered   Admitted

1-8      April 16, 2018 email from Singh     FBI-00000337
         to Saif Ahmad and Sanaa Aijaz

1-8-1    Attachment to GX 1-8 (“Sanaa        FBI-00000337.0001
         deposits – file for saif and sana
         02-20-19.xls”)

1-8-2    Attachment to GX 1-8                FBI-00000338
         (“SANAA HOME info                   through 344
         file.doc”)

1-8-3    Attachment to GX 1-8 (“sanaa        FBI-00000345
         orders 1 DEC-JAN INVOICE
         for SAIF.doc”)

1-8-4    Attachment to GX 1-8 (“sanaa        FBI-00000346
         orders 1 DEC-JAN orders.pdf”)       through 357

1-8-5    Attachment to GX 1-8 (“sanaa        FBI-00000358
         orders 2 APRIL final.pdf”)          through 360

1-8-6    Attachment to GX 1-8 (“sanaa        FBI-00000361
         orders 3 JUNE final.pdf”)           through 362

1-8-7    Attachment to GX 1-8 (“sanaa        FBI-000000363
         orders 4 JULY final.pdf”)           through 364

1-8-8    Attachment to GX 1-8 (“sanaa        FBI-000000365
         orders 5 AUGUST final.pdf”)         through 366

1-8-9    Attachment to GX 1-8 (“sanaa        FBI-000000367
         orders 6 SEPTEMBER                  through 368
         final.pdf”)

1-8-10   Attachment to GX 1-8 (“sanaa        FBI-00000369
         orders 7 NOV INVOICE for            through 370
         SAIF.doc”)

1-8-11   Attachment to GX 1-8 (“sanaa        FBI-00000371
         orders 7 NOV SL-0019                through 372
         b&j.doc”)



                                             -2-
Case 1:20-cr-00059-TSE Document 120 Filed 04/30/21 Page 3 of 9 PageID# 902




GX     Description                       Bates/Ref       Offered   Admitted

1-9    May 10, 2018 email from Victor    FBI-00000192
       Rossi                             through 198

1-10   Emails between “S Cohen” and      FBI-00006728
       others                            through 6730

1-11   Emails between “S Cohen” and      FBI-00006731
       others                            through 6748

1-12   Emails between “S Cohen” and      FBI-00006761
       others                            through 6767

1-13   March 1, 2017 email from Singh    FBI-00004189
       to Sanaa Aijaz and Saif Ahmad

1-14   August 1, 2016 email from         FBI-00006981,
       Singh to Sanaa Aijaz and Saif     FBI-00000338
       Ahmad                             through 344,
                                         FBI-00006808
                                         through 6810

2-1    Text message from Singh to      FBI-00007044
       Sanaa Aijaz on October 11, 2016

2-2    [RESERVED]

2-3    Text messages between Singh       FBI-00007049
       and Sanaa Aijaz on October 26,
       2016

2-4    [RESERVED]

2-5    Text message from Singh to        FBI-00007057
       Sanaa Aijaz on February 9, 2017

2-6    Text messages between Singh       FBI-00007061
       and Sanaa Aijaz on February 17,   through 7063
       2017




                                         -3-
Case 1:20-cr-00059-TSE Document 120 Filed 04/30/21 Page 4 of 9 PageID# 903




GX     Description                        Bates/Ref           Offered   Admitted

2-7    Text messages between Singh        FBI-00007078
       and Sanaa Aijaz on April 3,
       2017

2-8    Text messages between Singh        FBI-00007117
       and Saif Ahmad on May 9, 2018      through 7118


2-9    Text messages between Singh        FBI-00007094
       and Sanaa Aijaz from September     through 7096
       26, 2018 through November 8,
       2018

2-10   Text messages between Singh        FBI-00009256
       and Saif Ahmad on March 10,
       2017

2-11   October 26, 2016 text messages     FBI-00007049
       between Singh and Sanaa Aijaz      through 7051

2-12   December 8, 2016 text messages     FBI-00007052
       between Singh and Sanaa Aijaz      through 7054

3-1    [RESERVED]

3-2    Comcast toll records for a phone   FBI-00004139
       number ending in 2714              through 4171



3-3    Google Subscriber Information      FBI-00000940.0001
       for bandjfabric@gmail.com

3-4    Comcast Subscriber Information     FBI-00004176
       for a phone number ending in
       x2714

3-5    Google geolocation information     GOOGLE-00053698
       for victorrossi007@gmail.com
       for August 14, 2017




                                          -4-
Case 1:20-cr-00059-TSE Document 120 Filed 04/30/21 Page 5 of 9 PageID# 904




GX     Description                       Bates/Ref            Offered   Admitted

3-6    Google Earth satellite image
       with victorrossi@gmail.com
       location history plotted for
       August 14, 2017, at 7:12 PM and
       7:18 PM EDT

4-1    Wells Fargo Bank statements for   FBI-00001199
       Victor Rossi account ending in    through 1340
       x3887, September 2016 through
       March 2018

4-2    Bank of America statement for     FBI-00003254
       dba Victor Rossi account ending   through 3257
       in x3698, April 2018

4-3    Bank of America statement for     FBI-00003334
       dba Victor Rossi account ending   through 3339
       in x3698, November 2018

4-4    Bank of America statements for    FBI-00003126
       Manish Singh account ending in    through 3163; FBI-
       x3698 and check card ending in    00003166 through
       x2019, October 2016 through       3169; FBI-00003174
       March 2018                        through 3179; FBI-
                                         00003184 through
                                         3189; FBI-00003196
                                         through 3199; FBI-
                                         00003204 through
                                         3207; FBI-00003212
                                         through 3215; FBI-
                                         00003220 through
                                         3223; FBI-00003228
                                         through 3231; FBI-
                                         00003236 through
                                         3239; FBI-00003244
                                         through 3249

4-5    Check Number 1035 from Wells      FBI-00001012
       Fargo Bank account ending in
       x3887




                                         -5-
Case 1:20-cr-00059-TSE Document 120 Filed 04/30/21 Page 6 of 9 PageID# 905




GX     Description                          Bates/Ref       Offered   Admitted

4-6    Check Number 1040 from Wells         FBI-00001017
       Fargo Bank account ending in
       x3887

4-7    Signature Card for Wells Fargo       FBI-00001195
       Bank account ending in x3887         through 1198

4-8    Signature Card for Bank of           FBI-00002479
       America account ending in            through 2480
       x3698

4-9    Check Number 1019 from Wells         1A-00008778
       Fargo account ending in x3887

4-10   Capital One Bank wire transfer       FBI-00054138
       records                              through 54145

4-11   Federal Reserve Bank Fedwire         FBI-00054313
       records                              through 54315

5-1    File titled “b & j cashier’s check
       2.pdf”

5-2    File titled “b & j cashier’s check
       3 final.pdf”

5-3    File titled “IRS deposit slip.pdf”

5-4    File titled “IRS.pdf”

5-5    April 4, 2018 email from “Andy
       from Google” to
       bandjfabric@gmail.com

6-1    Pie chart showing inflows of
       money into Wells Fargo Bank
       account ending in x3887,
       September 19, 2016 to March
       31, 2018




                                            -6-
Case 1:20-cr-00059-TSE Document 120 Filed 04/30/21 Page 7 of 9 PageID# 906




GX     Description                        Bates/Ref      Offered   Admitted

6-2    Pie chart showing outflows of
       money from Wells Fargo Bank
       account ending in x3887,
       September 19, 2016 to March
       31, 2018

6-3    Table showing outflows of
       money from Wells Fargo Bank
       account ending in x3887,
       September 19, 2016 to March
       31, 2018

6-4    Timeline of money received
       from Saif Ahmad/Sanaa Aijaz
       and money sent to MFC

7-1    Brendan Collins CV

7-2    Gary Frazier CV

9-1    902(11) certificate from AT&T      FBI-00000636
       dated July 21, 2019

9-2    902(11) certificate from           FBI-00004138
       Comcast dated December 19,
       2019

9-3    902(11) certificate from Wells     FBI-00001194
       Fargo Bank dated August 6,
       2019

9-4    902(11) certificate from Google    FBI-00000939
       LLC dated July 30, 2019

9-5    902(11) certificate from Bank of   FBI-00002466
       America dated August 2, 2019

9-6    902(11) certificate from           FBI-00004177
       Comcast dated January 3, 2020




                                          -7-
 Case 1:20-cr-00059-TSE Document 120 Filed 04/30/21 Page 8 of 9 PageID# 907




 GX          Description                          Bates/Ref               Offered      Admitted

 9-7         902(11) certificate from Capital     FBI-00054137; FBI-
             One Bank dated February 1,           00054133
             2021

 9-8         902(11) certificate from Federal     FBI-00054311
             Reserve Bank of New York             through 54312
             dated April 8, 2021

 9-9         902(11) certificate from Lexus
             of Towson dated April 27, 2021

 9-10        902(11) certificate from Google      GOOGLE-00042074
             LLC dated December 10, 2020          through 42085



        The Government respectfully requests leave of the Court to file additional exhibits if

necessary.




                                                Respectfully submitted,

                                                Raj Parekh
                                                Acting United States Attorney

                                       By:       /s/ Grace L. Hill
                                                Grace L. Hill
                                                Heidi Boutros Gesch
                                                Assistant United States Attorneys
                                                United States Attorney’s Office
                                                Eastern District of Virginia
                                                2100 Jamieson Avenue
                                                Alexandria, VA 22314
                                                Phone: (703) 299-3700
                                                grace.hill@usdoj.gov
                                                heidi.gesch@usdoj.gov




                                                  -8-
 Case 1:20-cr-00059-TSE Document 120 Filed 04/30/21 Page 9 of 9 PageID# 908




                                CERTIFICATE OF SERVICE

      I hereby certify that on April 30, 2021, I filed the foregoing with the Clerk of Court using

the PACER system, which will send electronic copies to all counsel of record.



                                                    Respectfully submitted,

                                             By:     /s/ Grace L. Hill
                                                    Grace L. Hill
                                                    Counsel for the United States
